Citation Nr: 0323813	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for generalized body 
aches as a chronic disability resulting from an undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for generalized joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness of both 
arms as a chronic disability resulting from an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1986 to November 
1992.

In September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, determined 
the veteran had not submitted new and material evidence to 
reopen previously denied claims for service connection for 
generalized body aches, generalized painful joints, extreme 
fatigue, and numbness of both arms as chronic disabilities 
resulting from an undiagnosed illness.  

The Board remanded the case to the RO in May 2001 for further 
development and consideration.  The RO since has continued to 
deny the claims and returned the case to the Board.




FINDINGS OF FACT

1.  In an unappealed decision dated in June 1997, the RO 
denied the veteran's claims for service connection for 
generalized body aches, generalized painful joints, extreme 
fatigue, and numbness of both arms as chronic disabilities 
resulting from an undiagnosed illness.

2.  The evidence received since that June 1997 RO decision is 
either cumulative or redundant and is not so significant that 
it must be considered in order to fairly decide the merits of 
this case.  


CONCLUSIONS OF LAW

1.  The June 1997 decision of the RO denying service 
connection for generalized body aches, generalized painful 
joints, extreme fatigue, and numbness of both arms as chronic 
disabilities resulting from an undiagnosed illness is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  The evidence received since the RO's June 1997 decision 
is not new and material, and the claims for service 
connection for generalized body aches, generalized painful 
joints, extreme fatigue, and numbness of both arms as 
chronic disabilities resulting from an undiagnosed illness 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.



The rating decision appealed, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claims, and essentially notified the veteran of the 
evidence needed to prevail.  Also in a letter dated in March 
2002 and in the March 2003 SSOC, in particular, the RO 
specifically informed the veteran of what information he 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Also in connection with the current appeal, the veteran's 
service department medical records are on file.  The veteran 
did not respond to letters from the RO requesting him to 
identify treatment from VA or non-VA medical sources.  So 
there is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, then, without referral to the RO for further 
consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2002).  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 (West 2002) provides for service connection 
in cases where a veteran suffers from chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) (2002) further provides that the VA 
shall pay compensation to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a).  Signs or symptoms which may be manifestations of 
an undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
received with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

Historically, the RO issued a rating decision in June 1997 
denying service connection for generalized body aches, 
generalized painful joints, extreme fatigue, and numbness of 
both arms as chronic disabilities resulting from an 
undiagnosed illness.  It was determined that the veteran's 
service medical records (SMRs) were negative for generalized 
body aches or painful joints, other than a right ankle 
pain/sprain after playing softball.  Further, it was 
determined that there was no record in service of complaints 
or treatment for fatigue or numbness of both arms.  Also, the 
RO determined that there was no record of generalized body 
aches, generalized painful joints, extreme fatigue, and 
numbness of both arms stemming from an undiagnosed 
condition(s) attributable to the veteran's service in the 
Persian Gulf.  

The veteran was informed of RO's June 1997 decision by letter 
dated that same month.  He did not appeal within the one year 
prescribed period.  With respect to claims of service 
connection for generalized body aches, generalized painful 
joints, extreme fatigue, and numbness of both arms as chronic 
disabilities resulting from an undiagnosed illness, the June 
1997 rating decision was the last final denial of these 
claims on any basis.

The evidence considered in connection with the RO's June 1997 
decision included the following:  service medical records and 
the veteran's original claim of service connection for the 
disabilities listed on the title page of this decision.  

The service medical records indicate the veteran presented in 
September 1986, complaining of back pain.  He stated that he 
had noticed back pain while doing situps.  On clinical 
inspection of his back, there were signs of right-sided lower 
back pain. The assessment was rule out paraspinal muscle 
strain.  In October 1990, he presented complaining of 
bilateral calf pain.  Clinical inspection revealed a few 
muscles spasms of both calves.  The assessment was muscle 
strain of the right and left calves.  Later in October 1990, 
the assessment was resolving calf muscle strain.  In October 
1991, the veteran reported right ankle pain.  He stated he 
had twisted his ankle while playing softball.  Some point 
tenderness was elicited on clinical inspection.  The 
assessment was grade I right ankle sprain.

An examination was performed in October 1992 for service 
separation.  The upper and lower extremities and the spine 
and musculoskeletal system were evauluated as normal.  No 
reference was made to complaints, findings or treatment for 
generalized body aches, generalized painful joints, extreme 
fatigue, and numbness of both arms.

An original claim for service connection for generalized body 
aches, generalized painful joints, extreme fatigue, and 
numbness of both arms as chronic disabilities resulting from 
an undiagnosed illness was received in February 1997.  The 
veteran attributed the claimed conditions to exposure to germ 
warfare chemicals and agents while he was stationed in the 
Persian Gulf.

In a letter dated in March 1997, the RO referred to evidence 
from medical and nonmedical sources which the veteran could 
provide in support of his claims of service connection based 
on undiagnosed illnesses attributed to Persian Gulf War 
service.  A response from the veteran was not forthcoming.  

The veteran was scheduled in March 1997 for VA general 
medical and joint examinations, as well as an examination for 
systemic conditions.  He failed, without explanation, to 
report for the scheduled examinations.

Evidence before the RO in June 1997 showed that the veteran 
had one in-service episode of low back pain, one in-service 
episode of bilateral calf pain, and one in-service episode of 
right ankle pain.  There were no documented recurrences of 
pain involving his low back, calves or right ankle during the 
remainder of his service, and no disorders of the low back, 
calves or right ankle were objectively demonstrated on the 
examination for service separation.  Moreover, there was no 
medical evidence in service indicating that pain involving 
the back, calves or right ankle was in any way linked to a 
generalized process manifested by body aches or painful 
joints.  There was also no medical evidence in service 
indicating the presence of any disorder manifested by fatigue 
or by numbness of both arms.  

In summary then, the available medical evidence in June 1997 
showed that the 
in-service episodes of pain involving the low back pain, 
calves and right ankle were merely acute and transitory 
phenomena, which resolved without producing chronic 
residuals.  More significantly, the available medical 
evidence in June 1997 contained no objective indications of 
chronic disability manifested by generalized body aches, 
generalized painful joints, extreme fatigue, or numbness of 
both arms as chronic disabilities resulting from an 
undiagnosed illness.  

The assertions of the veteran were the only evidence before 
the RO in June 1997 showing that he had generalized body 
aches, generalized painful joints, extreme fatigue, and 
numbness of both arms as chronic disabilities resulting from 
an undiagnosed illness.  There is no indication from the 
record that he has medical training or expertise.  As a lay 
person, he is not competent to offer medical opinions 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Evidence added to the record since the RO's June 1997 
decision consists of the veteran's application to reopen his 
claims of service connection for generalized body aches, 
generalized painful joints, extreme fatigue, and numbness of 
both arms as chronic disabilities resulting from an 
undiagnosed illness.  He again attributed these claimed 
conditions to his service in the Persian Gulf.  This evidence 
is not new since this is essentially a reiteration of the 
same allegation he made prior to June 1997.  In other words, 
he always has contended this, so reasserting it is not 
sufficient to reopen his claim.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

Also in his application to reopen his claims, the veteran 
alleged that VA failed to afford him due process.  The Board 
rejects this allegation.  

Here, in fulfillment of its duty to assist, the RO attempted 
to contact the veteran by letter to elicit from him evidence 
from medical or non-medical sources to support his 
contentions that he has a chronic undiagnosed illnesses 
attributable to Persian Gulf service which are manifested by 
generalized body aches, generalized painful joints, extreme 
fatigue, and numbness of both arms.  The RO sought to elicit 
this information from him both in connection with his 
original claims for service connection, as well as in 
connection with his more recent applications to reopen his 
previously disallowed claims of service connection.  However, 
in neither case did he provide the requested evidence.  The 
Court has held that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, also in fulfillment of its duty to assist, the RO, 
both in connection with the original service connection 
claims, as well as in connection with the applications to 
reopen the previously disallowed claims of service 
connection, scheduled the veteran for various examinations to 
determine the etiology and character of his multiple claimed 
disorders.  The veteran failed to report for the scheduled 
examinations, which might well have shed light on any 
potential relationship between the multiple conditions for 
which he sought service connection and his service in the 
Persian Gulf.  In the absence of that helpful information 
which could have been gleaned from his VA examinations, the 
Board must adjudicate his applications to reopen his claims 
based on the evidence already of record, which is 
insufficient to grant his appeal.  See 38 C.F.R. § 3.655.

In sum, when the RO issued its unappealed decision in June 
1997, there was no competent evidence demonstrating that the 
veteran had any chronic disabilities attributable to 
undiagnosed illnesses manifested by generalized body aches, 
generalized painful joints, extreme fatigue, or numbness of 
both arms.  Further, no competent evidence has been added to 
the record since that decision demonstrating that any of the 
claimed chronic disabilities for which service connection is 
sought is attributable to an undiagnosed illness related to 
service in the Persian Gulf.  Absent evidence of disability 
attributable to military service, there is no basis for 
reopening the claims for service connection.  

The veteran's representative asserts that the veteran should 
be afforded a presumption of service incurrence available to 
combat veterans.  In this regard, where a claim for service 
connection is brought by a veteran who engaged in combat, the 
Board must apply  38 U.S.C.A. § 1154 (West 2002), which 
provides that satisfactory lay or other evidence that a 
disease or an injury was incurred in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even if there are no official records 
indicating service incurrence.  38 U.S.C.A. § 1154.  

The record shows that the veteran had a noncombat military 
occupation specialty of motor vehicle operator.  In addition, 
the record does not indicate combat exposure, as the veteran 
was not awarded decorations for valor or participation in 
combat.  In any event, even if he was involved in combat in 
the Persian Gulf, it should be noted that 38 U.S.C.A. § 1154 
is limited to the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not with the question of either current disability or nexus 
to service, both of which still require competent medical 
evidence.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  
In other words, the veteran must still present competent 
evidence of a current disability and medical evidence showing 
a nexus between the current disability and service.  See Arms 
v. West, 12 Vet. App. 188 (1999).  As previously noted, there 
is no competent evidence that he currently has generalized 
body aches, generalized joint pain, fatigue, or numbness of 
both arms as chronic disability from undiagnosed illness 
attributable to service.  

For reasons discussed above, the Board finds that new and 
material evidence has not been presented to reopen the claims 
of service connection for chronic disability attributable to 
undiagnosed illnesses manifested by generalized body aches, 
generalized painful joints, extreme fatigue, and numbness of 
both arms.  Accordingly, the application to reopen the claims 
of service connection must be denied.  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for generalized body aches as a 
chronic disability resulting from an undiagnosed illness, and 
the appeal is denied.

New and material evidence has not been received to reopen the 
claim for service connection for generalized joint pain as a 
chronic disability resulting from an undiagnosed illness, and 
the appeal is denied.

New and material evidence has not been presented to reopen 
the claim for service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness, and the 
appeal is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for numbness of both arms as 
a chronic disability resulting from an undiagnosed illness, 
and the appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

